—Judgment unanimously affirmed without costs. Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul a prison disciplinary determination finding him guilty of possession of heroin and smuggling. The record does not support the contention of petitioner that he was denied his right to call witnesses on his behalf (see, 7 NYCRR 254.5 [a]). The record establishes that the Hearing Officer conducted an extended hearing in order to give petitioner the opportunity to identify and question witnesses. The Hearing Officer called every individual who was identified as a witness to relevant events (see, Matter of Nieves v Coughlin, 157 AD2d 943) and thereafter conducted the hearing without a further request by petitioner for additional witnesses. Petitioner thus failed to establish the existence of any additional relevant information (see, Matter of Cowart v Pico, 213 AD2d 853, 855, lv denied 85 NY2d 812). (Appeal from Judgment of Supreme Court, Wyo*1076ming County, Dadd, J.—CPLR art 78.) Present—Denman, P. J., Lawton, Wisner, Balio and Boehm, JJ.